In a discovery proceeding (Surrogate’s Ct. Act, § 205), petitioner, as administrator of the decedent’s estate, appeals from a decree of the Surrogate’s Court, Westchester County, entered April 28, 1965 after trial, which determined that a certain savings bank account is the sole property of the individual respondent. Decree affirmed, with costs to the individual respondent, payable out of the estate. No facts were shown to *752overcome the presumption that decedent intended her brother, the named beneficiary of this “ Totten trust ” form of bank account, to receive the balance of the account. The trust was not illusory and was not disaffirmed (Matter of Halpern, 303 N. Y. 33).
Beldoek, P. J., Ughetta, Brennan, Hopkins and Benjamin, JJ., concur.